Citation Nr: 0210148	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder claimed 
as high fever, weakness and malaise.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder and organic mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Rating decisions in October 1999 and March 2000 determined 
that the veteran had not submitted new and material evidence 
to reopen a claim of service connection for a back 
disability.  The veteran noted his disagreement in March 2000 
and a statement of the case was issued in August 2000.  The 
claims file does not contain a substantive appeal regarding 
this issue.  Therefore, the Board shall only review the 
issues listed on the title page.

In statements received in July 2002, the veteran appears to 
claim service connection for "strokes" as secondary to 
immunization shots received during service.  This is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no current evidence of a disability manifested 
by high fever, weakness and malaise, or any residuals there 
of, which is related to service.  

2.  In March 1997, determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a psychiatric disorder.  The veteran did not 
appeal this decision.  

4.  The additional evidence received since the RO's March 
1997 decision bear directly and substantially upon the matter 
at issue, and are not cumulative or redundant when assessed 
with the other evidence of record.  

5.  The veteran's currently diagnosed psychiatric disorder 
and an organic mood disorder is not of service origin or 
related to any incident which occurred during service.  


CONCLUSIONS OF LAW

1.  A disorder claimed as high fever, weakness and malaise 
was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  The evidence received since the RO's March 1997 decision 
is new and material and the veteran's claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 7105, 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).   

4.  A psychiatric disorder and an organic mood disorder were 
not incurred in service nor may an organic mood disorder be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was enacted.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This law provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), as well as a May 2001 letter from the RO 
provided to both the veteran and his representative clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claims.  

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) have also been 
fulfilled and that all evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  Further, VA has accorded the veteran a 
personal hearing.  The RO requested that the veteran identify 
all places where he received medical care for his claimed 
disabilities.  The RO also advised the veteran of the 
evidence necessary to complete his claims.  There does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  In the statements to the 
Board in July 2002, the representative did not identify any 
pertinent evidence that VA has not obtained, or has not 
attempted to obtain.  Accordingly, the Board finds that the 
requirements as set forth in the VCAA have been satisfied.


Factual Background

Service medical records show that in February 1951 the 
veteran was seen at the dispensary with an elevated 
temperature and chills.  The impression was pharyngitis.  He 
was seen at a medical facility on August 15, 1951.  At that 
time it was reported that he took overseas shots yesterday 
and now had a backache and temperature.  He was admitted to 
the hospital.  The veteran was hospitalized between August 
15, and September 6, 1951.  In reporting his medical history, 
the veteran related that forty-eight hours previously, he 
received immunization shots for overseas travel.  The initial 
diagnosis was hepatitis.  On admission his temperature was 
103.4. After further diagnostic testing it was determined the 
appropriate diagnosis should be acute bacillary dysentery due 
to Shigella para-dysenteriae.  He was provided Sulfadiazine, 
which relieved his symptoms.  It was reported that on August 
22, 1951, hematuria developed.  The Sulfadiazine was stopped 
and his urine returned to normal.  Reportedly, thereafter, he 
was completely asymptomatic.  The service medical records 
reveal no finding diagnostic of a psychiatric disorder.  The 
January 1953 separation examination report indicates that the 
veteran was in good health.  All pertinent systems were 
evaluated as normal.

A VA examination was conducted in June 1972.  The veteran 
reported his inservice history of his stomach problems.  He 
reported that he had a weak stomach with occasional cramping.  
A gastrointestinal series revealed a deformed duodenal bulb 
suggesting chronic peptic disease without active ulcerative 
lesion.  

In July 1972, the RO determined that the duodenal bulb 
suggesting chronic peptic disease was unrelated to the acute 
dysentery noted during service.  Service connection was 
denied for food poisoning residuals.  The veteran did not 
appeal this decision which is final.  38 U.S.C.A. § 7105.  

Of record is a March 1988 examination report that was 
conducted in connection with the Railroad Retirement Board.  
The psychiatric diagnoses included depressive illness and 
major depression with multiple somatic complaints.  The 
veteran's complaints include lost interest in things he once 
enjoyed.  The veteran received treatment for psychiatric 
complaints at a VA facility during 1989.  In October 1989 the 
diagnosis was dysthymia, primary type and organic mood 
syndrome (depressed). 

A December 1989 rating action denied service connection for a 
chronic neuropsychiatric disability as secondary to food 
poisoning.  The veteran was notified of that decision and of 
his appellate rights in January 1990.  He did not appeal this 
decision.  Accordingly, the December 1989 rating action is 
final.  38 U.S.C.A. § 7105.

In March 1997, the veteran submitted correspondence regarding 
his retirement, as well as, private medical showing 
treatments for the left knee disability and prostatitis.  A 
March 1997 rating action determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a chronic neuropsychiatric disability 
as secondary to food poisoning.  The veteran was notified of 
that decision and of his appellate rights in March 1997.  He 
did not appeal this decision.  Accordingly, this decision is 
final.  38 U.S.C.A. § 7105.

Received by the RO subsequently in March 1997, was a 
statement from L. J., MSN, A/GNP.  She reported that the 
veteran had been receiving treatment in the clinic since 
December 1996.  She noted that she gave him Busbar until the 
VA took him off in February 1997.  She indicated that she was 
unable to evaluate whether his psychiatric condition was 
related to the military and noted that psychological 
evaluation would be helpful in determining such a 
relationship.   

In September 1998, the veteran submitted his current claim.  
In November 1998, he submitted copies of work-related 
correspondence and private medical records showing treatment 
for his left knee.

Private medical records show that the veteran was admitted to 
the hospital in April 1997 for paranoid ideation.  The final 
diagnoses included probable psychotic disorder, NOS.

VA and private medical records dated from 1999 to 2001 
reflect treatment for several disorders, including 
psychiatric complaints. 

The veteran and his spouse presented testimony at an August 
1999 RO hearing.  They gave accounts of the veteran's 
military, medical and employment history.   

Private medical records dated between January 2000 and August 
2001 show that the veteran received treatment for a variety 
of ailments including his degenerative disease of the 
cervical, thoracic and lumbar segments of the spine.



High Fever, Weakness and Malaise

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran claims to have current disability from a disorder 
claimed as high fever, weakness and malaise, which he 
attributed to being immunized for overseas duty in 1951.  
Service medical records do show a diagnosis of pharyngitis 
prior to the immunization shots.   The record shows that 
occurred within 48 hours of his immunization.  However, 
pathology of such a nature that would result in a chronic 
residual disability was not necessarily identified during the 
veteran's active duty service.  After sulfur treatment his 
symptoms abated and there were no reported residuals.  

Additionally, it is pointed out that no disorder described as 
high fever, weakness and malaise was noted on examination at 
separation from service.  This is significant, in that it 
suggests that the veteran's inservice problems were acute and 
transitory in nature and resolved without residuals.  See, 
38 C.F.R. § 3.303.  In fact, there is no current 
corresponding diagnosis of a disorder claimed as high fever, 
weakness and malaise.

The only evidence of record that suggests the presence of the 
claimed disabilities is lay statements and testimony.  Where 
the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.  Thus the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and service connection is denied.


Psychiatric Disorder and an Organic Mood Disorder

The pertinent laws and regulations provide that organic 
disease of the nervous system will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

As noted above, the RO denied service connection in December 
1989 for a chronic neuropsychiatric disability as secondary 
to food poisoning.  In March 1997, it was determined that he 
had not submitted new and material evidence sufficient to 
reopen his claim for service connection.  The veteran did not 
appeal these decision, which are now final.  See 38 U.S.C.A. 
§ 7105.  However, the veteran may reopen his claim by 
submitting new and material evidence.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.West, 155 F.3d 1356, 
1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a). 

In this case, the veteran is claiming that his psychiatric 
condition is secondary to the immunization shots he received 
prior to his hospitalization for dysentery and not to his 
episode of food poisoning.  This contention was not 
considered by the RO at the time of the prior ratings.  The 
Board finds the veteran's statements regarding this matter so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that this evidence is new and material and the claim is 
reopened.   Therefore, the Board's current decision will be 
based on a de novo review.   

Before the Board may proceed, however, it must first 
determine whether rendering a decision prior to consideration 
of the issue by the agency of original jurisdiction (the RO) 
will have prejudiced the veteran in the course of his appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
However, because the Board shall consider all evidence of 
record in this matter, the Board does not find that the 
veteran will be prejudiced by review of the case.  Therefore, 
the Board finds that the Board's addressing this issue on a 
de novo basis does not prejudice the appellant.

The Board has weighed both the positive and negative 
evidence, and concludes that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder.  Despite the veteran's testimony that 
his psychiatric disorder is related to the immunization 
shots, the service medical records do not show any 
complaints, treatment or diagnoses regarding a psychiatric 
disability.  Still further, there is an extended period of 
time before a diagnosis regarding a psychiatric disorder is 
reported.  The earliest diagnosis of a psychiatric disorder 
is 1988, many subsequent to service discharge. 

Furthermore, there are no medical statements or opinions 
concerning a relationship between his psychiatric disorder 
and military service.  The veteran asserts that his disorders 
resulted from military service.  As a lay person, however, he 
does not have the medical expertise to conclude that there is 
an etiological relationship between his disorders and 
military service.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge, and require the 
knowledge and experience of a trained physician.  Because the 
veteran has no expertise in medical matters, he is not 
competent to make a determination on the etiology of his 
claimed disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In summary, it would require resorting to an excessive degree 
of speculation to conclude that the veteran's current 
psychiatric disorder and an organic mood disorder are the 
result of any inservice accident, given the absence of 
inservice findings, and the extensive intervening period of 
years following service in which a disorder was not shown.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection is denied for a disorder claimed as high 
fever, weakness and malaise.

Service connection is denied for a chronic acquired 
psychiatric disorder and an organic mood disorder.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

